 


110 HRES 1350 EH:  Providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1350 
In the House of Representatives, U. S.,

July 17, 2008
 
RESOLUTION 
 Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time on the legislative day of Thursday, July 17, 2008, for the Speaker to entertain motions that the House suspend the rules relating to a measure concerning the domestic production of oil and natural gas. 
 
Lorraine C. Miller,Clerk.
